IN THE SUPREME COURT OF THE STATE OF DELAWARE

     EDWARD THOMAS,1                            §
                                                §     No. 145, 2019
            Petitioner Below,                   §
            Appellant,                          §     Court Below—Family Court
                                                §     of the State of Delaware
            v.                                  §
                                                §     File No. CN13-04968
     ANGELICA WHITE,                            §     Petition No. 18-31712
                                                §
            Respondent Below,                   §
            Appellee.                           §

                                    Submitted: July 8, 2019
                                    Decided: July 16, 2019

                                            ORDER

         On June 11, 2019, the Senior Court Clerk issued a notice, by certified mail,

directing the appellant to show cause why this appeal should not be dismissed for

his failure to pay the Family Court filing fee. After the appellant failed to arrange

for redelivery of the certified mailing, the notice was sent by first class mail on June

26, 2019. The appellant failed to respond to the notice to show cause within the

required ten-day period.          Dismissal of this action is therefore deemed to be

unopposed.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                             BY THE COURT:

                                             /s/ James T. Vaughn, Jr.
                                                   Justice
1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).